Case 1:14-cv-07694-LJL-JLC Document 202-85 Filed 02/15/20 Page 1 of 6




                         Exhibit 86
Jun 19 08 07:49p
              CaseYien Koo King
                 1:14-cv-07694-LJL-JLC  Document  202-85   Filed 02/15/20 Main
                                                                21239611874 PageDocument
                                                                                 2 of 6p.1
       07-13907-mg    Doc 72 Filed 06/20/08  Entered  06/20/08 09:05:21
                                            Pg 1 of 5



        Gabriel Del Virginia, Esq. (GDV-4951)
        LAW OFFICES OF GABRIEL DEL VIRGINIA
        Attorneys for the Debtors
        641 Lexfngton Avenue-21st Floor,
        New York, New York 10022.
        Telephone: 212-371-5478
        Facsimile: 212-371-0460
        gabrie/.delvirginia@Verizon.net

        UNITED STATES BANKRUPTCY COURT
        SOUTHERN DISTRICT OF NEW YORK
        --------------------------------}(
         In re
                                                                    Chapter 7
        KENNETH SHIHAI KING and
        YIEN KOG KING,
                                                                    Case No.07-B-13907(MG)
                          Debtors.

        ---------------------------------x
                              DECLARATION PURSUANT TO 28 U.S.C. § 1746
                          OF DEBTORS IN SUPPORT OF AMENDED SCHEDULE B.


                 Kenneth Shiihai King and Yien Koo King, pursuant to 28 U.S.C. § 1746, the

        following:

                 1.       We are within debtors. and we submit this declaration is support of

        amendment to Schedule "B" of our "Schedules of Assets and Liabilities" on file in this

        case.

                 2.       Attached hereto, and made a part hereof is listing of artifacts and artworks.



                 3.       The artworks listed at pages KING.TRUSTEE/RON000055-56, on the

        attached listing are presently held by:
               Case Yien
Jun 19 0807-13907-mg
          07:49p    1:14-cv-07694-LJL-JLC
                         DocKing
                         Koo               Document
                             72 Filed 06/20/08      202-85
                                               Entered      Filed
                                                       06/20/08   02/15/20
                                                                09:05:21
                                                                21239611874
                                                                                  PageDocument
                                                                                 Main  3 ofp.2
                                                                                            6
                                                  Pg 2 of 5




                                             Shanghai, China
                                                 200082




              4.       The undersigned declare under penalty of perjury that the foregoing is true

        and correct.

        Executed on June 17, 2008                                                    ,i




                                                                                              ,

                                                              A k,-/loo /;: £~/~
                                                              ~IEN KOO KING               U
     Case 1:14-cv-07694-LJL-JLC
07-13907-mg                     Document
              Doc 72 Filed 06/20/08       202-85
                                     Entered       Filed
                                              06/20/08   02/15/20 Main
                                                       09:05:21    PageDocument
                                                                        4 of 6
                                    Pg 3 of 5


  Kenneth & Yien Koo King                                      June 15, 2008




  List of Artifacts

  1,             4 Nos.     Borneo Artifacts (Machete)
  2,             2 Nos.     Borneo Staff
  3,             30 Nos.    Borneo wood sculptures
  4,             1 No.      African Clay Tomb Figure
  5,             1 No.      Pair of Flat Jade Figure carving
  6,             1 No.      Han clay horse
  7,             1 No.      Antique small simulate table stand
  8,             1 No.      Bronze style container/Chinese
  9,             2 Nos.     Neolithic style small clay pots
  10,            1 No.      Ceramic Pillow
  11,            1 No.      Basket with cover from Thailand
  12,            1 No.      Large Ceramic bowl
  13,            2 Nos.     Chinese Ceramic figures of Han & Tang Dynasty
  14,            1 No.      Chinese vase /Tzu Chu ware
  15,            1 No.      Indonesian Stone Buddhist Figure
  16,            2 Nos.     Pre-Columbian Pottery Figures
  17,            6 Nos.     Small Chinese Tea Pots
  18,            2 Nos.     Chinese Drums
  19,            1 No.      Large Chinese brush pot
  20,            1 No.      Area Rug from Peru




                             KING.TRUSTEE/RON000054
     Case 1:14-cv-07694-LJL-JLC
07-13907-mg                     Document
              Doc 72 Filed 06/20/08       202-85
                                     Entered       Filed
                                              06/20/08   02/15/20 Main
                                                       09:05:21    PageDocument
                                                                        5 of 6
                                    Pg 4 of 5



     Kenneth & Vien Koo King                                             June 15, 2008
     List of Chinese Artworks

     Artist                         Description
     Annonymous (Xia Oian)          Fish & Crab
     Anonymous                      Chickadee, Plum Blossom and Bamboo
     Anonymous                      Herding
     Anonymous                      Winter Scene Boaters
     Anonymous / Bian Wu?           Looking at Wild Geese
     Cao Yunxi                      Rock among Twin Pine
     Cui ZiZhong                    Three Budhist Dieties
     Dai Wenjin                     Looking for Plum Blossom in Snow
     Fan An'ren Attributed          Landscape in Blue & Green Style
     Gong Xian (Banqian)            Landscape after Yun Xiang
     Luo Ping                       Two Lohans
     Ma Xuan                        Dinner over Lotus Pond
     Ma Yuan SM                     Enjoying Plum Blossoms
     Oian Xuan (Shunju)             Procession of Lohans
     Shen Zhou (Shitian)            Snowy Mountain Landscape
     Shitao                         Bamboo in the Wind
     Shitao                         Bamboo Narcissus & Rock
     Shitao                         Vegetable & Praying Mantis
     Shitao                         Landscape in Memory of Old Friend
     Tang Yin                       Scholar Reading under a Pine Tree
     Wang Yuanqi                    Landcape iSo Huang Gongwang
     Wen Riguan                     Grape Vines
     Xiao Zhao                      Return fr Fishing to Snowy Village
     Xiao Zhao Attributed           Landscape
     Xu Gu                          Heavenly Foods
     Zhao Mengfu (Songxue)          Old Wood, Bamboo & Rock
     Zhu Yunming (Zhishan)          Running Script Calligraphy
     Xie Shichen (Xuexian)          Breezy Smoke, Rain & Snow Scene
     Bada Shanren                   Deer Viewing Pine
     Ding Yanyong                   Flower Birds Grass and Insects for CC
     Ding Yanyong                   Flower Birds Grass and Insects Master Piece
     Ding Yanyong                   Flower and Crabs
     Oi Baishi                      Autumn Lotus
     Oi Baishi                       Pine and Crane
     Oi Baishi                       Longivity & Peony
     Oi Baishi                       Feed Ear
     Tang Yun                       Chicken Handscroll




                                KING.TRUSTEE/RON000055
     Case 1:14-cv-07694-LJL-JLC
07-13907-mg                     Document
              Doc 72 Filed 06/20/08       202-85
                                     Entered       Filed
                                              06/20/08   02/15/20 Main
                                                       09:05:21    PageDocument
                                                                        6 of 6
                                    Pg 5 of 5



    Wu Hufan                     Plum & Bamboo
    Zhang Daqian                 Landscape
    Tang Yin                     Figures




                            KING.TRUSTEE/RON000056
